Citation Nr: 0118312	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-01 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to September 5, 1991, 
for service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1971, part of which was spent in the Republic of 
Vietnam.  His awards and decorations included the Combat 
Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in January 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In April 2000, the veteran had a hearing before the 
undersigned Board member.  During that hearing, he testified 
to the effect that a compensable rating was warranted for his 
service-connected peptic ulcer disease.  He also testified 
that he should have received a temporary total rating due to 
his period of hospitalization and convalescence for peptic 
ulcer disease in March and April 1979.  38 C.F.R. §§ 4.29, 
4.30 (2000).  In April 2001, the veteran's representative 
raised contentions to the effect that service connection is 
warranted for a scar resulting from surgery for the veteran's 
peptic ulcer.  Those issues have not been considered by the 
RO or otherwise developed for appellate review.  Accordingly, 
the Board has no jurisdiction over those issues; and, 
therefore, they are referred to the RO for appropriate 
action.  38 U.S.C.A. § 7104 (West 1991 and Supp. 2000); 
38 C.F.R. § 20.101 (2000).


REMAND

In April 1979, the RO received the veteran's original claim 
of entitlement to service connection for ulcer disease.  In 
September that year, the RO denied that claim.  The RO 
notified the veteran of that decision, as well as his 
appellate rights; however, he did not submit a timely Notice 
of Disagreement with which to initiate the appellate process.  
Accordingly, that decision became final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. § 19.118 (1979).

Thereafter, the veteran requested that his claim of 
entitlement to service connection for ulcer disease be 
reopened.  In April 1981, the RO denied that request, finding 
that no new and material evidence had been added to the 
record with which to reopen the claim.  The veteran disagreed 
with that decision and appealed to the Board.  In April 1984, 
the Board also found that no new and material evidence had 
been added to the record with which to reopen the claim.  
Accordingly, the Board confirmed and continued the RO's 
decision.  

In June 1983, during the course of the appeal, the RO granted 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The 50 percent rating 
which was assigned, effective March 1, 1983, was increased to 
100 percent during an RO rating action in July 1987.  

On September 5, 1991, the RO received the veteran's request 
to again reopen his claim of entitlement to service 
connection for ulcer disease.  Later that month, the RO 
affirmed its prior decision; and the veteran again appealed 
to the Board.  In November 1992, the Board found that new and 
material evidence had been added to the record and remanded 
the case to the RO for de novo review.  In July 1993, the RO 
confirmed and continued its prior denial, and the case was 
returned to the Board.  In April 1994, the Board also 
affirmed that denial.  On reconsideration in February 1995, 
an expanded panel of 6 Board members upheld that denial.  
Thereafter, the veteran appealed to the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter Court).

In March 1997, pursuant to a joint motion of the parties, the 
Court vacated the Board's February 1995 decision and remanded 
the case for readjudication consistent with the discussion in 
the joint motion for remand.  Thereafter, the Board remanded 
the case to the RO.  In April 1998, following additional 
development, the RO granted entitlement to service connection 
for peptic ulcer disease secondary the veteran's service-
connected PTSD.  The RO assigned a noncompensable evaluation 
for peptic ulcer disease, effective September 5, 1991.

The veteran now seeks an effective date prior to September 5, 
1991, for service connection for peptic ulcer disease.  In so 
doing, he suggests that the April 1998 decision in which the 
effective date was assigned involved clear and unmistakable 
error.  It is well-established, however, that charges of CUE 
represent a collateral attack on a final decision, rather 
than a claim for benefits as defined in parts II and III of 
title 38.  See Disabled American Veterans v. Gober, 234 F.3d 
682, 686 (Fed. Cir. 2000); Bustos v. West, 179 F.3d 1378, 
1380 (Fed. Cir.), cert. denied, 528 U.S. 967, 120 S. Ct. 405, 
145 L. Ed. 2d 315 (1999); Smith v. Brown, 35 F.3d 1516, (Fed. 
Cir. 1994).  

In reviewing the record, the Board notes that the RO's April 
1998 decision was not final.  Indeed, VA notified him later 
that month that if he thought the decision was wrong, he 
should appeal.  He did, in fact, file a timely appeal; and 
therefore, his claim is not one of CUE with respect to the 
RO's April 1998 decision, but an original claim for an 
earlier effective date for service connection for peptic 
ulcer disease.

The veteran does maintain, however, that decisions by the VA, 
dated prior to April 1998, which had denied entitlement to 
service connection for that disorder, had been clearly and 
unmistakably erroneous (See, e.g., transcript of April 2000 
hearing held before the undersigned Board member).  
38 U.S.C.A. §5109A, 7111 (West Supp. 2000); 38 C.F.R. § 3.105 
(2000).  Questions of CUE in prior decisions have not yet 
been considered.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Mere disagreement as to how the facts 
were weighed or evaluated cannot rise to the level of CUE.  
38 C.F.R. § 20.1403 (2000); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997).

In this case, the veteran does not identify, specifically, 
which of the VA decisions, dated prior to April 1998, were 
clearly and unmistakably erroneous, nor does he identify, 
specifically, the error in those decisions.  Such questions 
are inextricably intertwined with the issue of entitlement to 
an earlier effective date for service connection for peptic 
ulcer disease.  As such, they must be resolved prior to 
further appellate consideration.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  It would be premature for the Board to do 
so, as it could be potentially prejudicial to the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Op. VA 
Off. Gen. Counsel, Precedent 16-92 (July 24, 1992) (published 
in VA Summary of Precedent Opinions of the General Counsel, 
57 Fed. Reg. 49743, 49747 (1992)).  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO must contact the veteran and 
request that he identify, specifically, 
which of the VA decisions, dated prior to 
April 1998, were clearly and unmistakably 
erroneous with respect to the question of 
entitlement to service connection for 
ulcer disease.  He must also specify the 
CUE in those decisions, e.g., which facts, 
as they were known at the time, were not 
before the Board, or which statutory and 
regulatory provisions extant at the time 
were incorrectly applied.  Failures to 
respond or negative replies must be noted 
in writing and associated with the claims 
folder.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
an effective date prior to September 5, 
1991, for service connection for peptic 
ulcer disease.  In so doing, the RO must 
address any instances of CUE identified 
by the veteran with respect to VA 
decisions issued prior to April 1998 in 
which service connection was denied for 
ulcer disease.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case on all issues 
remaining in appellate status and 
afforded a reasonable opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




